          Case 1:16-cv-09517-LAK Document 302 Filed 04/09/20 Page 1 of 4

                         BROOK & ASSOCIATES, PLLC
                                NEW YORK | N E W J E R S E Y | WASHINGTON DC

BRIAN C. BROOK                                                                       100 CHURCH STREET
BRIAN@BROOK‐LAW.COM                                                                  FLOOR 8
                                                                                     NEW YORK, NY 10007
                                                                                     TEL: (212) 256‐1957




                                                           April 9, 2020

By ECF

The Honorable Katherine H. Parker
United States Magistrate Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

Re:     Daniel Kleeberg et al. v. Lester Eber et al., 1:16-cv-09517-LAK-KHP
        Letter Motion to Expedite Decision on Part of the Pending Motions

Dear Judge Parker,

The news of Lester Eber’s passing is a sad and terrible development that, unfortunately,
necessitates swift action to avoid the core subject matter of this lawsuit from being dissipated.
Therefore, on behalf of Plaintiffs, I respectfully and formally move for this Court to expedite the
decision on those portions of the parties’ partial summary judgment motions that are necessary to
restore to them the very ownership rights that they would have had now had Lester not taken the
family business for himself and his branch of the family and terminated the Trust early.1

Specifically, Plaintiffs ask that this Court expedite its decision on the issues briefed in Parts I, II
and III of Plaintiffs’ moving brief. Part I concerns recognizing Plaintiffs’ shareholder rights in
EB&C, while Parts II and III concern setting aside the Metro Transfer to Alexbay.

The situation at Eber-CT (d/b/a Slocum & Sons) is undisputedly dire

According to a March 20 email from defense counsel, the coronavirus pandemic is having a
“devastating impact on the Eber business. Much of the inventory comes from Europe, and
deliveries have ground to a trickle.” See Ex. A. That was before Lester even got sick.

Even in normal times, for Eber-CT, the amount of harm caused by the tragic loss of Lester Eber,
combined with the resignation of John Slocum in September, could not have been overstated.
Consider the following description of their vital roles in the company (taken from the company’s
presentation to PBGC):

1
  The Will unambiguously provided that the Trust would necessarily terminate upon Lester’s demise,
meaning that had Lester not tried to trick Plaintiffs into consenting to early termination and distribution of
the Trust’s assets (including the EB&C shares), he could never have even attempted his later shenanigans
to try to intercept the shares.


                                          WWW.BROOK‐LAW.COM
         Case 1:16-cv-09517-LAK Document 302 Filed 04/09/20 Page 2 of 4

April 9, 2020                                                              BROOK & ASSOCIATES
Page 2

      “The wine and liquor distribution business is heavily relationship driven. The success of
       Eber-CT depends on the talent of two key employees—Lester Eber and John Slocum.”
      “The relationships of Lester Eber and John Slocum have been developed over decades
       and are necessary for the company’s operations.”

See Ex. B at *5; see also id. at *6-7 (additional details on their respective responsibilities). In
sum, Eber-CT had “two key employees,” and both are now gone.

Thus, Lester’s passing, combined with the current crisis, creates the very real prospect that the
business will collapse before my clients can even attempt to preserve the business by re-hiring
John Slocum. Urgent action is required.

As noted during oral argument, given the defendants’ limited assets, equitable relief to set aside
the transfer to Alexbay is the only viable remedy, especially in light of Plaintiffs’ other claims
that can only be remedied through monetary relief. But setting aside the self-dealing Alexbay
transaction would be no relief at all if Eber-CT collapses.

Contrary to the suggestion in the Ebers’ January 24 letter, the Court need not—and indeed
should not—be making decisions about whether Plaintiffs “could operate Eber-CT better or more
profitably than Wendy and Lester Eber.” ECF No. 299. Such business judgments are reserved for
those with the legal right to make them. All we ask is that the Court recognize Plaintiffs’ rights.

Nevertheless, the Court may note that Plaintiffs intend to nominate and elect two very
experienced individuals from the wine and liquor industry to the boards of the various Eber
Entities. One is Daniel Kleeberg, who worked for Eber Bros. long before Wendy ever did. The
other is Michael Ackerley, who has 27 years of experience in the industry. Mr. Ackerley owns
ACK Beverage in New Jersey, which manages multiple portfolios of spirits and wine from
around the world. and performs all of the marketing and sales for over fifty brands in the Mid-
Atlantic and Northeast markets. Lisa Stein and Audrey Hays have already executed proxy forms
to elect them. See Ex. C.

Efforts to stabilize the Company without Court intervention have failed

Before filing this motion, I sought to engage with both counsel for John Slocum and Eber-CT to
see if I could not help to “broker/mediate” some kind of a stop-gap solution, since John Slocum
is currently out of work due to the injunction against him from competing, while Eber-CT needs
him now more than ever before. See, e.g., Ex. D (emails with Eber-CT’s counsel).

Unfortunately, my efforts were unsuccessful. Counsel for Eber-CT advised that his client (i.e.,
Wendy Eber, as its sole remaining senior executive) “has no interest in John Slocum returning to
the company as an employee or in any other capacity,” id.—reflecting precisely the sort of
prideful stubbornness that gives good cause for my clients, Wendy’s cousins, to fear for their
inheritance with her alone at the helm.
          Case 1:16-cv-09517-LAK Document 302 Filed 04/09/20 Page 3 of 4

April 9, 2020                                                                 BROOK & ASSOCIATES
Page 3

Because Lester assigned his loans to Alexbay, LLC, which then acquired Eber Metro,
Lester’s demise does not preclude entry of a valid partial judgment

Although they did not say so in their prior letter, in correspondence with me, defense counsel
contended that Lester’s death precludes entry of judgment until substitution occurs, even though
summary judgment is already sub judice. Even if substitution were ordinarily necessary, in this
case, the party to be substituted in her capacity as executor—Wendy—is already a party. In
these circumstances, it is at worst debatable whether a judgment entered would be valid.

Rather than engage in argument over the validity of a judgment as to Lester when his estate’s
representative/executor is already a party, Plaintiffs ask the Court to stay the judgment as to
Lester, just as we have asked the Court to stay the judgment as to the Gumaer Estate.2

Crucially, neither Lester individually nor his estate is necessary to enter judgment unwinding the
Metro Transfer because Eber Metro was transferred to Alexbay, LLC, not Lester individually.
Thus, Lester’s death does not divest this Court of jurisdiction over the Eber Metro assets: Legal
title to Eber Metro still belongs (for now) to Alexbay, LLC, not to Lester’s estate.

By contrast, shares of Slocum & Sons of Maine, Inc. and EBWLC were held by Lester
individually, and therefore they are now property of his estate and thus pass to his
executor/personal representative. Again, even though Wendy is already a party to this action,
Plaintiffs ask the Court to postpone decision on those issues, which were briefed in Parts IV and
V of our opening brief. Doing so is unnecessary to establish control and will, helpfully, avoid
any possible appeal challenging the validity of the partial judgment that is now urgently needed.

To that end, I have revised the previously submitted Proposed Order to eliminate any directions
against Lester Eber personally and thereby ensure that a valid partial judgment can be entered.
Further, in light of both the current pandemic and the exigent circumstances at Eber-CT
specifically, I have revised the Proposed Order to expedite and streamline the corporate steps
that must be taken to address the exigent circumstances.3 Both clean and redline versions
accompany this letter. A Word version will also be emailed to chambers.


2
 I should advise that the Gumaer settlement has now been fully executed, but the motion to confirm the
settlement was not filed because we were awaiting the Ebers’ position on it to see if it would be contested.
The Court did not act on our previous letter motion asking to stay summary judgment as to those Gumaer
Estate-specific issues, and we respectfully ask the Court do so now that there is a signed settlement.
Plaintiffs agree with the Ebers that, as an EB&C shareholder, his estate must be notified and have
opportunity to object to the settlement and dismissal. See Fed. R. Civ. P. 23.1(c) (“Notice of a proposed
settlement, voluntary dismissal. or compromise must be given to shareholders…”).
3
 As before, the current Proposed Order does not address all of the issues presented by the motions for
partial summary judgment. In fact, I have removed as many lower priority issues as possible, so that the
Court’s resources are focused solely on those that require expediting in order to establish my clients’
effective control. For example, the issue of rescinding the issuance of 2,000 shares of Eber Metro to
Wendy was briefed, Pls. MSJ Br. 26, and it is unquestionably unaffected by Lester’s passing, but it has
nevertheless been omitted from the revised Proposed Order because its resolution is not essential to allow
Plaintiffs to establish effective control of the family business and protect their inheritance.
         Case 1:16-cv-09517-LAK Document 302 Filed 04/09/20 Page 4 of 4

April 9, 2020                                                           BROOK & ASSOCIATES
Page 4

We thank the Court for its attention to this matter, as always, but especially during these
unprecedented and trying times. My clients would not have insisted that I file this if there was
not a genuine and well-substantiated belief that they will be irreparably harmed by delay at this
critical juncture.

                                                     Respectfully submitted,


                                                                           .
                                                     Brian C. Brook
cc: All counsel of record
